COURT 
OF APPEALS
                                       
SECOND DISTRICT OF TEXAS
                                                   
FORT WORTH
 
                                        
NO. 2-04-256-CV
 
 
RANDEL JAY 
RIGGINS A/K/A                                              
APPELLANTS
RANDY RIGGINS A/K/A R.J. 

RIGGINS, VIRGINIA R. 
RIGGINS, 
JKR OPERATING, L.L.C., 
RIGGINS 
PETROLEUM, L.L.C., 
RIGGINS PIPELINE, 
L.L.C., KELSEY OPERTING, 
INC., AND 
RIGGINS ENERGY, 
INC.
 
                                                   
V.
 
W.R. DOYLE, 
INDIVIDUALLY AND AS                                        
APPELLEE
TRUSTEE OF THE NATHAN 
WILLIAM 
DOYLE TRUST AND D/B/A 
RON=S 
WELL SERVICE COMPANY, 
OKLAHOMA 
MINERALS CORPORATION, AND 
NORTH
TREND LEASING OF OKLAHOMA 
CORPORATION
 
                                              
------------
 
              
FROM THE 90TH DISTRICT COURT OF YOUNG 
COUNTY
 
                                              
------------
 
                  
MEMORANDUM 
OPINION[1] AND 
JUDGMENT
 
                                              
------------

On 
October 28, 2004, we stayed this case and treated it as closed for 
administrative purposes because petitions for bankruptcy had been filed on 
September 23, 2004 by Appellants JKR Operating, L.L.C. and Kelsey Operating, 
Inc., in the United States Bankruptcy Court, Northern District of Texas, 
Cause  Nos. 04-70818-HDH-11 and 
04-70817-HDH-11.  On November 10, 
2005, the parties notified this court that the U.S. Bankruptcy Court had entered 
a AFinal 
Judgment,@ an 
AOrder 
Dismissing Case,@ and 
an AOrder 
Granting Motion for Approval of Compromise and Settlement and Dismissing 
Bankruptcy Case Without Prejudice.@  The parties filed a AJoint 
Motion To Reinstate And Dismiss Appeal.@

We
grant the motion.  
The appeal is ordered reinstated and is hereby dismissed.  See Tex. R. App. P. 8.3(a), 42.1(a)(1), 
43.2(f).  
Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
PER 
CURIAM
PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY, 
J.
 
DELIVERED: December 8, 
2005



[1]See Tex. R. App. P. 
47.4.